In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 9, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
*660Ordered that the order is affirmed, with costs.
The plaintiff fell when she caught her foot on the bottom of a rack positioned against a wall adjacent to the cashier’s lane as she was exiting the defendant’s supermarket. The plaintiff saw the rack when she first passed through the cashier’s lane to reenter the supermarket and again as she was leaving. The defendant demonstrated its prima facie entitlement to summary-judgment by showing that the rack was readily observable by the reasonable use of one’s senses and, therefore, it had no duty to warn the plaintiff of the allegedly dangerous condition (see, Thomas v Price-Mart Inc., 267 AD2d 374; Wint v Fulton St. Art Gallery, 263 AD2d 541; O’Connor v Katonah Museum of Art, 251 AD2d 561; Reuscher v Pergament Home Ctrs., 247 AD2d 603). In opposition to the motion, the plaintiff failed to raise the existence of a material issue of fact. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.